Title: To Thomas Jefferson from Peter Delabigarre, 21 April 1804
From: Delabigarre, Peter
To: Jefferson, Thomas


          
            Sir
            Philadelphia April 21th 1804 from The Balise the 4th do.
          
          I have the honor to inform you that on monday next I will forward to washington city per stage a box containing 200 Loaves of refined sugar of the Louisiana produce, which was intrusted to my care by Governor Claiborne.
          permit me, Sir, to present you with my mite of those grateful acknowledgements already offered to you by every well minded individual in the united states, upon the acquisition of Louisiana: this, I trust, among the other acts of Wisdom, Cannot fail to immortalise your name and to spread a New lustre upon the reign of the true philosopher. during a Visit of 3 months to the said country, I found it surpasses the most flattering accounts which have ever appeared & I may assure you that I have discovered in the Vicinity of Orleans many more Lands fit for the Cultivation of sugar Canes than are actually Known to the inhabitants and proprietors of the soil itself, besides other invaluable advantages equally ’ere unobserved. All of which, under your blessed Government, will soon bring forth the most astonishing wealth that any Country Can Wish for.
          a steady friend of your administration I feel proud of its glory … And I pray you to beleive me with a profound respect,
           Sir, your most obedient and most humble servant
          
            Peter Delabigarre
            of New York
          
        